Citation Nr: 1632879	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's electronic record.

The case was remanded by the Board in November 2011 so that an additional treatment records could be obtained and an examination obtained with medical opinion regarding functional impact of the Veteran's hearing loss could be ascertained.  This was accomplished and the case was returned to the Board for further appellate consideration. 

By a May 2014 decision, the Board denied a compensable rating for bilateral hearing loss and remanded the issue of TDIU, which was claimed by the Veteran in an application received in August 2012.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's May 2014 decision regarding the denial of an increased rating for bilateral hearing loss and remand the matter so that the Board could consider VA outpatient treatment records, dated in March 2014, that were constructively before the Board, but had not yet been associated with the Veteran's paper or electronic claims folders.  The Court granted the joint motion and remanded the case to the Board.

In May 2015, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regrettably, the Board finds that another remand is necessary prior to further appellate review of the claim.  

Pursuant to the Board's May 2015 remand directives, the AOJ obtained a copy of the March 20, 2014 VA audiogram performed at White River Junction VA Medical Center (VAMC).  The March 20, 2014 VA audiogram is presented in graphical form and is uninterpreted; however, the Board, as fact finder, may interpret uninterpreted graphic representations of audiometric data if the results are clear.  In this case, the results are not clear.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In the March 2016 supplemental statement of the case, the RO noted that it had requested clarification from the White River Junction VAMC, but no response was provided.  

Therefore, a remand is warranted to obtain interpretations of the March 20, 2014 VA audiogram.  Specifically, to have a VA audiologist review the March 20, 2014 audiogram and provide pure tone thresholds in numerical (not just graphical) form in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  In addition, the reviewing VA audiologist should state the speech discrimination percentage for each ear at the March 20, 2014 audiogram and indicate if the Maryland CNC testing was used as required by VA regulations.  38 C.F.R. § 3.385 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the Board is unable to interpret the March 20, 2014 VA graph audiogram results.  Thus, the AOJ should seek clarification from a VA audiologist as to the results contained in the March 20, 2014 graphical audiogram.  The reviewing VA audiologist should provide pure tone thresholds in numerical (not just graphical) form for the Veteran's March 20, 2014 audiogram in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  In addition, the reviewing VA audiologist should provide the speech discrimination percentage for each ear at the March 20, 2014 audiogram and indicate if the Maryland CNC testing was used as required by VA regulations.

2.  After completing the above development, reajudicate the claim.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. R. KAMMEL	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




